I concur in the principal opinion. The question raised by the dissenting opinion of Leedy, J., is a close one.
The constitution, section 18, article V, authorizes the increase or decrease of the number of magistrates in any county by the circuit *Page 180 
court "on petition." The statute requires the petition to be signed by not less than five hundred qualified voters.
The dissenting opinion truly says that, in the absence of any statute, the jurisdiction of the court could be invoked by one
petitioner; but that does not necessarily prohibit reasonable statutory requirements as to the qualifications or number of petitioners. The constitution does not require the petitioner to be a resident of the county. Surely, a statute could validly make such requirement. Also I think the statutory requirement that the petition be signed by a reasonable number of qualified voters is valid.
If this question related only to the enforcement of an individual right, the petitioner could not be required to procure others to join in his petition. But this is a matter of public concern and, in order to invoke the court's jurisdiction, some public demand should be indicated. Otherwise, any ambitious aspirant could petition to create the office and any disgruntled litigant could petition to abolish it.
The constitution merely requires a "petition" and, I think, leaves it to the General Assembly to prescribe the kind of petition in any reasonable manner not contrary to the purpose of the constitutional provision.